DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claim 1 is amended and field on 11/03/2021.
 Claims 9-10 are cancelled.
The 112 rejection in the rejection mailed n 8/3/2021 is overcome by cancelation of claims 9-10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 3-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falo, JR, et al. (US. 20110098651A1)(“Falo”) in view of Jung (KR20140094220A·2014-07-24, English translation and citations taken from Shim et al. (US. 20170209391A1).
Re claim 1, Falo discloses a dissolvable microneedle (abstract, ¶0003) having the following features: a tip diameter of the microneedle being 20 micro m or smaller (Figs.7a-b, Fig. 20, the diameters of the tip ¶0076); and an aspect ratio of the microneedle being 1-5 (the ratio of the height to the bottom side, Fig. 4 has the measurement scale strip located in the right bottom of the figures, see the annotated Fig. 4 of Falo below, so the aspect ratio fall in the range 1-5, which approximately 2), wherein the microneedle comprises a polymer forming the 2 or higher (¶0088, CMC has strength and elastic yield around 173 MPa = 17.3 kN/cm2, and 10.8 GPa= 1080 kN/cm2 , wherein Pa= 1N/m2 = 0.0001 N/cm2  = 10-7 kN/cm2,  Fig. 12), and wherein the microneedle is dissolved in a perforated skin when used (¶0009), but it fails to disclose the polymer of the microneedle is a hyaluronic acid or a salt thereof and a plasticizer.

    PNG
    media_image1.png
    472
    528
    media_image1.png
    Greyscale

Annotated Fig. 4 of Falo
However, Shim discloses a microneedle (Figs. 1-2) that the microneedle may has a hyaluronic acid or a salt thereof and plasticizer (¶0011, ¶0013, ¶0040).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the material of Falo to modified the material of the microneedle so that it has a hyaluronic acid or a salt thereof and plasticizer as taught by Shim for the purpose of enhancing  the solubility and agent delivery (Shim, ¶0001, the material of using the microneedle of Falo is salt CMC with some addition 
Re claim 3, Falo discloses wherein the tip diameter of the microneedle is from 5 Micro m to 20 Micro m (¶0076, from 5 to 10 Micro m) and the aspect ratio of the microneedle is 1.5-3, Fig. 4 has the measurement scale strip located in the right bottom of the figures, see the annotated Fig. 4 of Falo below, so the aspect ratio fall in the range 1-5, which approximately 2).  
Re claim 4, Falo discloses wherein the compressive yield strength of the microneedle is from 20 kN/cm2 to 1,500 kN/cm2 (¶0088, CMC has strength and elastic yield around 173 MPa = 17.3 kN/cm2, and 10.8 GPa= 1080 kN/cm2, wherein Pa= 1N/m2 = 0.0001 N/cm2  = 10-7 kN/cm2,  Fig. 12). 
Re claim 6, Falo discloses a microneedle patch comprising two or more of the dissolvable microneedle according to claim 1 (Fig. 3, Fig. 9) and a support holding the microneedle (the base holding see Fig. 3, Fig. 9). 

Claims  5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falo in view of Shim and further in view of Falo, JR, et al. (US. 20160271381A1)(“Falo2”).
Re claim 5, Falo/Shim fails to disclose wherein the microneedle further comprises a saccharide.  
However, Falo2 discloses a microneedle that may include saccharides (CMC, ¶0350, ¶0352, Fig. 1 has the microneedle dimension, ¶00169 the strength of the microneedle).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the material of Falo/Shim to include saccharide so that the microneedle further comprises a saccharide as taught by Falo2 for the purpose of using the desired bioactive material for the suitable disease (Falo2, ¶00352).
Re claim 7, Falo/Shim fails to disclose a microneedle and wherein a length of the microneedle over the distance between the microneedles results in a fraction that is greater than 0.1 and equal to or smaller than 2. 
However, Falo2 discloses a microneedle that may include saccharides (CMC, ¶0350, ¶0352, Fig. 1 has the microneedle dimension, ¶00169 the strength of the microneedle) a  and microneedle (Fig. 1, Fig. 2) and wherein a length of the microneedle (Fig. 1, 771 micro m) over the distance between the microneedles (Fig. 2, 6.05 mm divide 10 = 605 micro m) results in a fraction that is greater than 0.1 and equal to or smaller than 2 (771/604 =1.27).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the material of Falo/Shim so that a length of the microneedle over the distance between the microneedles results in a fraction that is greater than 0.1 and equal to or smaller than as taught by Falo2 for the purpose of using the desired dimension and size of the microneedle (Falo2, ¶0074, Figs.1-2).
 Re claim 8, Falo/Shim fails to disclose wherein the length of the microneedle over the distance between the microneedles results in a fraction that is 0.5-2.  
However, Falo2 discloses a microneedle that may include saccharides (CMC, ¶0350, ¶0352, Fig. 1 has the microneedle dimension, ¶00169 the strength of the microneedle) a  and microneedle (Fig. 1, Fig. 2) and wherein a length of the microneedle (Fig. 1, 771 micro m) over the distance between the microneedles (Fig. 2, 6.05 mm divide 10 = 605 micro m) results in a fraction that is greater than 0.1 and equal to or smaller than 2 (771/604 =1.27).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the material of Falo/Shim so that the length of the microneedle over the distance between the microneedles results in a fraction that is 0.5-2 as taught by Falo2 for the purpose of using the desired dimension and size of the microneedle (Falo2, ¶0074, Figs.1-2).
Response to Arguments
Applicant’s arguments, see remark, filed 11/3/2021, with respect to claim 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Falo in view of Shim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783